Citation Nr: 0032612	
Decision Date: 12/14/00    Archive Date: 12/20/00

DOCKET NO.  99-07 503	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

Entitlement to service connection for fatigue due to 
undiagnosed illness.  

Entitlement to service connection for night sweats due to 
undiagnosed illness.  

Entitlement to service connection for a nervous condition due 
to undiagnosed illness.  

Entitlement to service connection for sleep problems due to 
undiagnosed illness.  

Entitlement to service connection for a urological problem 
due to undiagnosed illness.  

Entitlement to service connection for an eczematoid rash due 
to undiagnosed illness.  

Entitlement to service connection for hypertension.  


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

W. R. Harryman, Counsel


INTRODUCTION

The veteran had periods of active service from August 1979 to 
August 1982 and from December 1990 to July 1991, plus 
additional Reserve component service.  

This case came before the Board of Veterans' Appeals (Board) 
on appeal from a decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Winston-Salem, North 
Carolina, in August 1998 that denied the claimed benefits.  

In August 2000, a videoconference hearing was held before C. 
W. Symanski, who is the Veterans Law Judge rendering the 
final determination in this claim and who was designated by 
the Chairman of the Board to conduct that hearing, pursuant 
to 38 U.S.C.A. § 7102(b) (West 1991).  


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of the Department of 
Veterans Affairs (VA) with respect to the duty to assist, and 
supercedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, ___ (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VA regional office (RO) has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, for these reasons, a remand is required.  

Moreover, the Board notes that the veteran testified at his 
personal hearing that he was evaluated for his various 
complaints at a service department facility shortly his 
separation from active duty in 1991, where, inter alia, he 
was told that he had "borderline hypertension."  Although 
the RO has made attempts to obtain those records, it does not 
appear that a request has been made from the medical facility 
itself where the veteran has indicated that he was treated.  
Moreover, in light of testimony adduced at the hearing, it 
does not appear that the veteran has been examined for at 
least one of his complaints-urological problems manifested 
by sexual dysfunction.  The Board also believes that 
additional medical information, including medical opinions, 
is needed concerning some of his other complaints.  

Accordingly, this case is REMANDED for the following 
additional actions:  

1.  With any needed signed releases from the 
veteran, the RO should request copies of up-to-date 
records of any examination or treatment, VA or non-
VA, that he has had for his claimed disorders.  All 
records so received should be associated with the 
claims file.  

2.  The RO should request that the veteran specify 
the date and location of any evaluation or 
treatment he has received at a service department 
or other facility since his separation from active 
duty in 1991.  The RO should request copies of the 
records of that treatment directly from the 
facilities identified by the veteran.  In addition, 
the RO should again request copies of all medical 
records in the possession of the veteran's Reserve 
component, stressing the importance to the veteran 
that all such records be provided and again 
requesting a response, even if no records are 
available.  The RO should also again request the 
veteran's service medical records from the National 
Personnel Records Center.  

3.  The RO should then schedule the veteran for a 
general medical examination to evaluate all of the 
veteran's complaints, including examination by any 
appropriate specialists.  The claims file must be 
made available to and be reviewed by the 
examiner(s) in conjunction with the examination.  
All special tests and additional evaluations deemed 
by the examiner to be necessary should be 
completed.  The examiner's report should set forth 
in detail all current complaints and pertinent 
clinical findings relative to the veteran's claimed 
fatigue, night sweats, nervous condition, sleep 
problems, urological problems, and eczematoid rash.  
The examiner should specifically be requested to 
state whether it is at least as likely as not that 
any of those symptoms can, for this veteran, be 
attributed to a known clinical diagnosis.  If any 
of the veteran's symptoms can be attributed to a 
known clinical diagnosis, the examiner should be 
requested to indicate whether it is at least as 
likely as not that those disorders began during 
service or otherwise resulted from a disease or 
injury incurred in service.  The examiner should 
also be requested to provide an opinion as to 
whether it is at least as likely as not that the 
veteran's hypertension began during service or was 
manifested within one year after his separation 
from active duty.  All opinions should be 
accompanied by reference to pertinent evidence in 
the record.  

4.  The RO must review the claims file and ensure 
that all notification and development action 
required by the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the new 
notification requirements and development 
procedures contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied with and 
satisfied.  For further guidance on the processing 
of this case in light of the changes in the law, 
the RO should refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any pertinent 
formal or informal guidance that is subsequently 
provided by the Department, including, among others 
things, final regulations and General Counsel 
precedent opinions.  Any binding and pertinent 
court decisions that are subsequently issued also 
should be considered.  

5.  Following completion of the requested 
additional development of the record and after 
ensuring full compliance with the VCAA, the RO 
should again consider the veteran's claims for 
service connection for fatigue, night sweats, a 
nervous condition, sleep problems, urological 
problems, and an eczematoid rash, each as due to 
undiagnosed illness, and the claim relating to 
service connection for hypertension.  If any action 
taken remains adverse to the veteran, he and his 
accredited representative should be furnished with 
a supplemental statement of the case concerning 
those issues and they should be given an 
opportunity to respond.  

Thereafter, the case should be returned to the Board, if in 
order.  The veteran need take no action until otherwise 
notified, but he may furnish additional evidence and argument 
while the case is in remand status.  Kutscherousky v. West, 
12 Vet. App. 369 (1999); Quarles v. Derwinski, 3 Vet. App. 
129, 141 (1992); Booth v. Brown, 8 Vet. App. 109 (1995).  By 
this REMAND, the Board intimates no opinion, either legal or 
factual, as to any final determination warranted in this 
case.  The purpose of this REMAND is to obtain clarifying 
information and to provide the veteran with due process.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	C. W. Symanski
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


